Citation Nr: 0326103	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  93-25 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a previously denied claim of entitlement to service 
connection for hearing loss, based on service from February 
1969 to December 1971.

2.  Entitlement to an initial rating in excess of 0 percent 
for residuals of a shrapnel wound of the right, upper 
posterior thigh.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




REMAND

On October 26, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact the veteran and his 
guardian, in writing, for the specific 
purpose of requesting that he provide a 
list of the names and addresses of 
those VA and non-VA medical 
professionals or institutions who have 
evaluated and/or treated him for 
hearing loss prior to, during, and 
after his period of active duty from 
February 1969 to December 1971.  Also, 
he should be asked to list the names 
and addresses of those VA and non-VA 
medical professionals or institutions 
who have evaluated and/or treated him 
for the residuals of a shrapnel wound 
of the right, upper posterior thigh at 
any time subsequent to his discharge 
from military service in June 1991.  
The approximate dates of any such 
evaluation or treatment should also be 
provided, to the extent possible.

After obtaining proper authorization, 
obtain for inclusion in the file copies 
of evaluation and treatment records not 
already on file from those medical 
professionals or institutions 
referenced in connection with the 
aforementioned request.  Any and all VA 
treatment records not already on file 
must also be obtained, regardless of 
whether in fact the veteran responds to 
the foregoing request.  Such records, 
once obtained, must then be added to 
the claims folder.

2.  Upon completion of all of the 
foregoing development, arrange for the 
veteran to undergo a VA medical 
examination for the purpose of 
determining the nature and severity of 
the residuals of a shrapnel wound of 
the right, upper posterior thigh, 
including scarring.  The veteran's 
claims folder in its entirety is to be 
furnished to the examiner prior to any 
evaluation of the veteran for use in 
the study of this case.  Such 
examination is to include a review of 
the veteran's history and current 
complaints, as well as a comprehensive 
clinical evaluation.  Any indicated 
diagnostic studies must also be 
accomplished, if deemed warranted by 
the examiner.  All established 
diagnoses pertaining to the disability 
in question are then to be fully set 
forth.

Specific responses are requested to the 
following:
(a)  Describe in detail all of the 
residuals of the veteran's shrapnel 
wound of the right, upper posterior 
thigh.  Undertake detailed range of 
motion studies of the right lower 
extremity, noting what normal values 
are in comparison with those obtained 
on range of motion testing of the 
veteran.  Also, note whether there is 
present or absent any retained shrapnel 
from the inservice wound of the right 
upper thigh.
(b)  Discuss and indicate to what 
degree any applicable muscle group of 
the right thigh is adversely affected 
by the service-connected shrapnel wound 
of the right, upper posterior thigh, 
noting any and all directly resulting 
loss of muscle power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
incoordination, or uncertainty of 
movement.  The degree to which any 
applicable muscle group is impaired 
should be expressed as slight, 
moderate, moderately severe, or severe.
(c)  Describe the size and location of 
all scarring attributable to the 
service-connected the shrapnel wound of 
the right, upper posterior thigh.  
Information should be provided as to 
whether such scarring is deep 
(associated with underlying soft tissue 
damage); whether such scarring causes 
limited motion, and, is so, to what 
degree; whether the scarring that is 
deep or productive of limited motion 
exceeds 6, 12, 72, or 144 square 
inches; whether scarring that is 
superficial (not associated with 
underlying soft tissue damage) and that 
does not cause limited motion is 144 
square inches or more in size; whether 
the scarring is painful and tender on 
objective demonstration; whether such 
scarring is poorly nourished with 
repeated ulceration; and whether such 
scarring is productive of a limitation 
of function, and, if so, the limited 
function should be quantified to the 
extent possible.  Also, note whether 
there is present or absent unstable 
scarring (one where for any reason 
there is frequent loss of covering of 
skin over the scar), and, in addition, 
whether there is pain on examination of 
any superficial scarring.
(d)  Identify whether there is present 
or absent objective signs of pain of 
any joint of the right lower extremity 
attributable to service connected 
shrapnel wound of the right, upper 
posterior thigh, and whether such pain, 
if any, could significantly limit 
functional ability during flare-ups or 
when the affected part is used 
repeatedly over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.
(e)  Determine if there is weakened 
movement, excess fatigability or 
incoordination in any joint of the 
right lower extremity attributable to 
the service-connected shrapnel wound of 
the right, upper posterior thigh.  If 
feasible, any determination should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability or incoordination.
If the examiner is unable to render any 
finding or opinion requested, it should 
be so indicated on the record and the 
reasons therefor should be noted.  The 
factors upon which any medical opinion 
is based should be set forth for the 
record.

With respect to the records retrieval 
sought above, if such records cannot be 
obtained and we do not have affirmative 
evidence that they do not exist, inform 
the veteran of the records that we were 
unable to obtain, including what 
efforts were made to obtain them.  Note 
that under 38 U.S.C.A. § 5103A(b)(3), 
we are obligated to continue trying to 
obtain evidence from a Federal 
department or agency "unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  
Also inform the veteran that the Board 
will proceed to decide his/her appeal 
without these records unless he/she is 
able to submit them.  Allow an 
appropriate period of time within which 
to respond.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





